This cause originated in this court on the filing of a complaint for a writ of mandamus and was considered in a manner prescribed by law. Upon consideration of relator’s request for oral argument and the motion of Hamilton County Conservative Forum for leave to file brief amicus curiae,
IT IS ORDERED by the court that the request for oral argument be, and the same is hereby, denied.
IT IS FURTHER ORDERED by the court that the motion for leave to file brief amicus curiae be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that a writ be, and the same is hereby, denied, consistent with the opinion to follow.
Moyer, C.J., Wright, Resnick and F.E. Sweeney, JJ., concur.
A.W. Sweeney, Douglas and Pfeifer, JJ., dissent.